                                          Case 4:19-cv-03332-HSG Document 37 Filed 09/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN CARLOS ZAMBRANO,                              Case No. 19-cv-03332-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE OPPOSITION TO
                                   9             v.                                         SUMMARY JUDGMENT MOTION
                                  10     ERIC GOLDING, et al.,                              Re: Dkt. No. 36
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights
                                  14   action pursuant to 42 U.S.C. § 1983, alleging that PBSP correctional officials were deliberately
                                  15   indifferent to his serious medical needs, in violation of the Eighth Amendment. On August 13,
                                  16   2020, Defendants filed a motion for summary judgment. Dkt. No. 34. As required by N.D. Cal.
                                  17   Local Rule 7-2(c), Defendants’ summary judgment motion was accompanied by a proposed order
                                  18   granting their motion. Dkt. No. 35. This proposed order is not an order entered by the Court.
                                  19   Defendants’ summary judgment motion remains under submission with the Court.
                                  20   Plaintiff’s opposition to the summary judgment motion was due September 10, 2020.
                                  21          On September 18, 2020, the Court received a letter from plaintiff wherein he stated that he
                                  22   had received the summary judgment order in this case; that summary judgment was granted in
                                  23   favor of Defendants; and that he had not had a chance to defend his case. Dkt. No. 36. The Court
                                  24   construes this letter as a request for an extension of time to file his opposition to the summary
                                  25   judgment motion and GRANTS this request. As explained above, the Court has not yet decided
                                  26   Defendants’ summary judgment motion. Judgment has not been issued in favor of defendants.
                                  27   Plaintiff appears to have mistaken the proposed order for an order issued by the Court. The Court
                                  28   GRANTS plaintiff an extension of time to November 27, 2020 to file his opposition to the
                                          Case 4:19-cv-03332-HSG Document 37 Filed 09/30/20 Page 2 of 2




                                   1   summary judgment motion. Defendants shall file a reply brief no later than 14 days after the date

                                   2   the opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due.

                                   3   No hearing will be held on the motion.

                                   4          Plaintiff is advised that a motion for summary judgment under Rule 56 of the Federal

                                   5   Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must do in

                                   6   order to oppose a motion for summary judgment. Generally, summary judgment must be granted

                                   7   when there is no genuine issue of material fact – that is, if there is no real dispute about any fact

                                   8   that would affect the result of your case, the party who asked for summary judgment is entitled to

                                   9   judgment as a matter of law, which will end your case. When a party you are suing makes a

                                  10   motion for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  12   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,
Northern District of California
 United States District Court




                                  13   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                  14   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  15   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  16   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  17   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).

                                  18          IT IS SO ORDERED.

                                  19   Dated: 9/30/2020

                                  20                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
